UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 ANALYSTS INTERNATIONAL CORPORATION (Name of Issuer) Common Shares, par value $0.10 per share (Title of Class of Securities) 032681108 (CUSIP Number) Koosharem Corporation Stephen M. Biersmith, Esq. Vice President and General Counsel 3820 State Street Santa Barbara, CA 93105 (805) 882-2200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: Robert B. Pincus, Esq. Skadden, Arps, Slate, Meagher & Flom LLP One Rodney Square P.O. Box 636 Wilmington, DE 19899-0636 (302) 651-3000 January 22, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(c), 240.13d-1(f) or 240.13d-1(g), check the following box. r * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.032681108 1 Name of Reporting Persons Koosharem Corporation 2 Check The Appropriate Box if a Member of a Group (See Instructions) (a) ☐ (b) ☐ 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ☐ 6 Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 8 Shared Voting Power 1,080,900 9 Sole Dispositive Power 10 Shared Dispositive Power 1,080,900 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1,080,900 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ☐ 13 Percent of Class Represented by Amount in Row (11) 4.3% 14 Type of Reporting Person (See Instructions) CO CUSIP No.032681108 1 Name of Reporting Persons Sorensen Trust 2 Check The Appropriate Box if a Member of a Group (See Instructions) (a) ☐ (b) ☐ 3 SEC Use Only 4 Source of Funds (See Instructions) PF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ☐ 6 Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 8 Shared Voting Power 1,318,771 9 Sole Dispositive Power 10 Shared Dispositive Power 1,318,771 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1,318,771 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ☐ 13 Percent of Class Represented by Amount in Row (11) 5.3% 14 Type of Reporting Person (See Instructions) OO CUSIP No.032681108 1 Name of Reporting Persons D. Stephen Sorensen 2 Check The Appropriate Box if a Member of a Group (See Instructions) (a) ☐ (b) ☐ 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ☐ 6 Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 8 Shared Voting Power 1,318,771 9 Sole Dispositive Power 10 Shared Dispositive Power 1,318,771 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1,318,771 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ☐ 13 Percent of Class Represented by Amount in Row (11) 5.3% 14 Type of Reporting Person (See Instructions) IN CUSIP No.032681108 1 Name of Reporting Persons Shannon P. Sorensen 2 Check The Appropriate Box if a Member of a Group (See Instructions) (a) ☐ (b) ☐ 3 SEC Use Only 4 Source of Funds (See Instructions) OO 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ☐ 6 Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 8 Shared Voting Power 1,318,771 9 Sole Dispositive Power 10 Shared Dispositive Power 1,318,771 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1,318,771 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ☐ 13 Percent of Class Represented by Amount in Row (11) 5.3% 14 Type of Reporting Person (See Instructions) IN Responses to each item of this Schedule 13D are incorporated by reference into the response to each other item, as applicable. Item 1.Security and Issuer This Schedule 13D relates to common shares, par value $0.10 per share (the "Common Shares"), of Analysts International Corporation, a Minnesota corporation (the "Issuer").The principal executive offices of the Issuer are located at 3601 West 76th Street, Minneapolis, Minnesota 55435-3000. Item 2.Identity and Background This Schedule 13D is being filed jointly by Koosharem Corporation, a California corporation (which does business as the “Select Family of Staffing Companies” which include “SelectRemedy” and “Select Staffing”), the Sorensen Trust, D. Stephen Sorensen ("Mr. Sorensen"), an individual, and Shannon P. Sorensen, an individual ("Mrs. Sorensen" and, together with Koosharem Corporation, the Sorensen Trust and Mr. Sorensen, the "Reporting Persons," and each a "Reporting Person").A Joint Filing Agreement among the Reporting Persons is attached hereto as Exhibit A.The principal business address of each of the Reporting Persons is 3280 State Street, Santa Barbara, California 93105. Koosharem Corporation is a national staffing industry leader, with annual sales of nearly $1.5 billion and serving more than 10,000 customers in 35 states from over 300 offices.Founded in Santa Barbara, California in 1985, Koosharem Corporation offers premier workforce management services, including recruiting and screening professional job candidates, payroll and time attendance management, on-site supervision, proactive safety programs, and specialty staffing solutions, to a wide variety of client companies, including manufacturing, industrial, clerical, administrative, accounting, finance, information technology and professional services. The Sorensen Trust is a California trust which holds 97% of the issued and outstanding equity interests in Koosharem Corporation.Mr. and Mrs. Sorensen, both individuals, are the settlors and sole trustees of the Sorensen Trust and directors of Koosharem Corporation.Mr. and Mrs. Sorensen are citizens of the United States of America. The directors and executive officers of Koosharem Corporation are set forth on Schedule I attached hereto, which sets for the following information with respect to each such individual: (i) name; (ii) business address (or residence address where indicated); (iii) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted; and (iv) citizenship. During the past five years, none of the Reporting Persons or other individuals identified in this Item 2, has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of which was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding a violation in respect to such laws. Item 3.Source and Amount of Funds or Other Consideration Koosharem Corporation used its general working capital to purchase the Common Shares reported by it on this Schedule 13D.The Sorensen Trust used its personal funds to acquire the remaining Common Shares reported on this Schedule 13D. The aggregate cost of purchasing such shares (excluding brokerage commissions, if any) was $2,530,231.40.Koosharem paid $2,254,352.44 and the Sorensen Trust paid $275,878.96 for their respective portions of the Common Shares. To the best knowledge of the Reporting Persons, no other director or executive officer of Koosharem Corporation owns any Common Shares. Item 4. Purpose of Transaction The Reporting Persons acquired the Common Shares for investment purposes because they believe that the Common Shares are undervalued in the market and represent an attractive investment opportunity.As described below, Koosharem Corporation has had, and intends to continue to have, conversations with the Issuer’s management and the board of directors regarding the Issuer, its business, its prospects and possible strategies to maximize shareholder value by acquiring 100% of the Issuer’s outstanding Common Shares.The Reporting Persons also intend to discuss these matters with other shareholders and market participants.The Reporting Persons may in the future consider a variety of different alternatives to achieving their goals of maximizing the value of their investment, including negotiated transactions, tender offers, proxy contests for control of the Issuer’s board of directors, consent solicitations or other actions.It should not be assumed, however, that such Reporting Persons will take any of the forgoing actions.The Reporting Persons reserve the right to participate, alone or with others, in plans, proposals or transactions of a similar or different nature with respect to the Issuer.The Reporting Persons may also communicate with the Issuer regarding the Issuer's business, its prospects and possible strategies including an acquisition of Issuer by Koosharem. On February 27, 2007, Mr. Sorensen sent a letter on behalf of Koosharem Corporation (as SelectRemedy) to Michael J. LaVelle, the then-Interim Chief Executive Officer of the Issuer, setting forth a non-binding proposal for a combination of the Issuer and SelectRemedy.The proposal involved SelectRemedy acquiring all of the outstanding shares of the Issuer at a price of $2.20 per share in cash, a 26% premium to that date's closing price of $1.75 per share.That proposal was explicitly subject to the completion of required due diligence, as well as the satisfactory negotiation and execution of mutually agreeable definitive transaction documents.The Issuer did not take any meaningful steps to engage in any discussions with Koosharem, and its stock price continued to decline dramatically in the subsequent months. Since February 2007, the Issuer replaced its interim chief executive officer (who was serving as its chief executive officer for the second time) with a permanent chief executive officer with little positive impact upon shareholder value.Efforts to alter the Issuer's board of directors also proved ineffective, as a one independent director was appointed in August, only to resign in November citing “differences with respect to the role, function and support” of directors. On December 21, 2007, Mr. Sorensen sent a letter on behalf of Koosharem Corporation (as Select Staffing) to Elmer N. Baldwin, the President and Chief Executive Officer of the Issuer ("Baldwin"), setting forth a non-binding proposal for a combination of the Issuer and Select Staffing.The proposal involved Select Staffing acquiring all of the outstanding shares of the Issuer at a price of $1.75 in cash, a 43% premium to the closing price of the Issuer's stock as of December 21, 2007, and a 30% premium to the average closing price of the Issuer's Common Shares over the previous 30 trading days.That proposal was explicitly subject to the completion of required due diligence, as well as the satisfactory negotiation and execution of mutually agreeable definitive transaction documents. In a letter dated January 8, 2008, Baldwin indicated that the Issuer’s board of directors was not interested in selling the company and that it was preparing to announce a “new business plan” to maximize value for its shareholders.Following the letter, the Issuer continued its history of shuffling executives and directors and ushered in a new chief financial officer and a new general counsel, as well as an additional director.These personnel maneuvers and the announcement of new strategic initiatives, however, have done little to improve the market performance of the Common Shares. On February 1, 2008, Mr. Sorensen sent a letter on behalf of Select Staffing to Baldwin in which he reiterated the non-binding proposal for a combination between the Issuer and Select Staffing under which Koosharem Corporation would acquire all of the shares of the Issuer at a price of $1.75 in cash.The letter, which is attached hereto as Exhibit B, expressed the belief that this proposed combination will significantly enhance shareholder value. Except as set forth in this Schedule 13D, the Reporting Persons do not have any present plan or proposal that would relate to or result in any of the matters set forth in subparagraphs (a) – (j) of Item 4 of Schedule 13D.The Reporting Persons intend to review their investment in the Issuer on a continuing basis.Depending on various factors including, without limitation, the Company's financial position and strategic direction, price levels of the Common Shares, conditions in the securities market and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to this investment in the Company as they deem appropriate including, but not limited to, making another offer to acquire the outstanding Common Shares of the Issuer, purchasing additional Common Shares or selling some or all of their Common Shares in the open market or in privately negotiated transactions or otherwise changing their intention with respect to any and all matters referred to in Item 4 of this Schedule 13D. Item 5.Interest in Securities of the Issuer (a) The aggregate number of Common Shares beneficially owned by the Reporting Persons as of the date hereof is 1,318,771.The shares include (i) 1,080,900 shares held by Koosharem Corporation and (ii) 237,871 shares held by the Sorensen Trust.The Reporting Persons are beneficial owners of 5.3% of the outstanding Common Shares.According to the Issuer's quarterly report for the period ended September 29, 2007, as of November 2, 2007, 24,904,076 Common Shares were outstanding. (b) The Reporting Persons have the shared power to vote or direct the vote of, and to dispose or direct the disposition of, the Common Shares beneficially owned by them. (c) The following table sets forth all transactions with respect to the Common Shares effected during the past 60 days by the Reporting Persons, inclusive of any transactions effected through 4:00 p.m., New York City time, on January 31, 2008.Except as otherwise noted all such transactions were effected in the open market. Name of Entity Date Number of Shares Price per Share (in $) Total Price (In $) Koosharem Corporation 1/18/2008 10,000 1.2600 12,600.00 Koosharem Corporation 1/18/2008 5,000 1.2500 6,250.00 Koosharem Corporation 1/18/2008 5,000 1.2400 6,200.00 Koosharem Corporation 1/18/2008 2,600 1.2300 3,198.00 Koosharem Corporation 1/18/2008 2,400 1.2499 2,999.76 Sorensen Trust 1/9/2008 12,300 1.3000 15,990.00 Sorensen Trust 1/10/2008 10,000 1.3000 13,000.00 Sorensen Trust 1/15/2008 56,300 1.2760 71,838.80 Sorensen Trust 1/16/2008 10,400 1.2600 13,104.00 Sorensen Trust 1/16/2008 8,600 1.2500 10,750.00 Sorensen Trust 1/16/2008 6,000 1.2795 7,677.00 Sorensen Trust 1/16/2008 7,871 1.2800 10,074.88 Sorensen Trust 1/16/2008 5,000 1.2900 6,450.00 Sorensen Trust 1/17/2008 2,129 1.2800 2,725.12 Sorensen Trust 1/17/2008 1,000 1.2600 1,260.00 Sorensen Trust 1/17/2008 100 1.2500 125.00 Sorensen Trust 1/18/2008 11,771 1.2600 14,831.46 Sorensen Trust 1/22/2008 10,000 1.1937 11,937.00 Sorensen Trust 1/22/2008 10,000 1.1844 11,844.00 Sorensen Trust 1/22/2008 10,000 1.1800 11,800.00 Sorensen Trust 1/22/2008 6,800 1.1600 7,888.00 Sorensen Trust 1/23/2008 3,200 1.1600 3,712.00 Sorensen Trust 1/23/2008 5,000 1.1400 5,700.00 Sorensen Trust 1/23/2008 15,000 1.2400 18,600.00 Sorensen Trust 1/23/2008 10,100 1.2500 12,625.00 Sorensen Trust 1/23/2008 7,000 1.3000 9,100.00 Sorensen Trust 1/24/2008 3,000 1.3000 3,900.00 (d) Except as set forth in this Item 5, no person is known to have the right to receive or to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock beneficially owned by the Reporting Persons. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer Except as otherwise set forth herein, the Reporting Persons do not have any contract, arrangement, understanding or relationship with any person with respect to any securities of the Issuer. Item 7.Material to be Filed as Exhibits Exhibit A – Joint Filing Agreement Exhibit B – Letter dated February 1, 2008. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated as of February 1, 2008 KOOSHAREM CORPORATION By: /s/ D. Stephen Sorensen D. Stephen Sorensen Chairman and CEO SORENSEN TRUST By: /s/ D. Stephen Sorensen D. Stephen Sorensen Trustee /s/ Shannon P. Sorensen Shannon P. Sorensen Trustee /s/ D. Stephen Sorensen D. STEPHEN SORENSEN /s/ Shannon P. Sorensen SHANNON P. SORENSEN Schedule I The name and present principal occupation of each of the executive officers and directors of Koosharem Corporation are set forth below.Except for Herb Biggers, each of these persons is a United States citizen and has as its business address 3820 State Street, Santa Barbara, California 93105.Herb Biggers is a United States citizen and has as his business address 7924 Ivanhoe Avenue, #11, La Jolla, California 92037. Name Position with Reporting Person Principal Occupation D. Stephen Sorensen Chairman of the Board of Directors and Chief Executive Officer Chairman of the Board of Directors and Chief Executive Officer Shannon P. Sorensen Member of the Board of Directors Member of the Board of Directors Herb Biggers Member of the Board of Directors Chairman of H2O Capital LLC Paul J. Sorensen President President Stephen M. Biersmith Vice President and General Counsel Vice President and General Counsel Jeff Mitchell Chief Financial Officer Chief Financial Officer Exhibit A JOINT FILING AGREEMENT This agreement is made pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934 (the "Act") by and among the parties listed below, each referred to herein as a "Joint Filer."The Joint Filers agree that a statement of beneficial ownership as required by Section 13(d) of the Act and the Rules thereunder may be filed on each of their behalf on Schedule 13D or Schedule 13G, as appropriate, and that said joint filing may thereafter be amended by further joint filings.The Joint Filers state that they each satisfy the requirements for making a joint filing under Rule 13d-1. IN WITNESS WHEREOF, the undersigned have executed this agreement as of the 1st day of February 2008. KOOSHAREM CORPORATION By: /s/ D. Stephen Sorensen D. Stephen Sorensen Chairman and CEO SORENSEN TRUST By: /s/ D. Stephen Sorensen D. Stephen Sorensen Trustee /s/ Shannon P. Sorensen Shannon P. Sorensen Trustee /s/ D. Stephen Sorensen D. STEPHEN SORENSEN /s/ Shannon P. Sorensen SHANNON P. SORENSEN Exhibit
